Citation Nr: 1133187	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for skin cancer. 

2.  Entitlement to an initial evaluation beyond 10 percent for diabetes mellitus. 

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from February 1967 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In November 2010 and December 2010, the Board received additional evidence submitted by the Veteran.  The evidence relates primarily to his treatment for skin cancer.  Also in an October 2010 statement a private physician at the University of Wisconsin Hospital stated that the Veteran was being treated for diabetes.  The Board forwarded a letter to the Veteran informing him of his right to waive RO review of the evidence upon notification to the Board within 45 days.  No response was received from the Veteran.  Thus the Veteran has not waived his right to have the RO consider this evidence in the first instance.  The law requires that the RO consider the evidence added to the record, re-adjudicate the claim, and issue an appropriate SSOC. 38 C.F.R. §§ 19.31, 19.37 (2010).  The Board accordingly finds that remand is required.  See 38 C.F.R. § 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records from University of Wisconsin Hospital regarding treatment for diabetes.   Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO should then readjudicate the claims on appeal taking into account all evidence received since the January 2010 statement of the case (SOC).  If any benefit remains denied, a SSOC should be furnished to the Veteran and his representative.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


